Case 6:20-cv-02092-ACC-EJK Document 16 Filed 06/17/21 Page 1 of 2 PageID 117




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

PAMELA OREN,

                   Plaintiff,

v.                                               Case No. 6:20-cv-2092-ACC-EJK

STATE FARM AUTOMOBILE
INSURANCE COMPANY,

                   Defendant.


                                      ORDER

      On January 8, 2021, this Court entered its Case Management and Scheduling

Order (Doc. No. 13) which set the mediation deadline for September 23, 2021. On

January 12, 2021, counsel filed a Notice (Doc. No. 15) indicating that mediation was

scheduled for June 10, 2021. Within 14 days from the date of this order, counsel

shall file a notice with the court advising of the outcome of the scheduled mediation.

      DONE and ORDERED in Orlando, Florida on June 17, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
Case 6:20-cv-02092-ACC-EJK Document 16 Filed 06/17/21 Page 2 of 2 PageID 118




                                    -2-
